192 Ga. App. 260 (1989)
384 S.E.2d 281
GROBLE
v.
THE STATE.
A89A0741.
Court of Appeals of Georgia.
Decided July 12, 1989.
J. Robert Joiner, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Linda Finley, Joseph J. Drolet, Assistant District Attorneys, for appellee.
BENHAM, Judge.
Stanley Groble was found guilty of entering an automobile with intent to commit theft, in violation of OCGA § 16-8-18, and sentenced to a five-year prison term. He appeals.
1. On appeal, we must view the evidence in a light most favorable to the prosecution. Howell v. State, 188 Ga. App. 425 (1) (373 SE2d 216) (1988). The jury was authorized to find that on June 1, 1988, at 2:30 a. m., on the campus of Georgia State University, appellant entered the victim's automobile, removed the radio from its lodging, damaged the car door latch, and rummaged through the car pocket. A campus security guard noticed appellant in the car and saw that the radio speakers were missing. The police were summoned and appellant was arrested.
OCGA § 16-8-18 provides that if a person enters an automobile or vehicle with the intent to commit a theft or felony therein, he is guilty of a felony. A rational trier of fact was authorized to find defendant guilty beyond a reasonable doubt of entering an automobile with intent to commit theft. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Hall v. State, 172 Ga. App. 371 (323 SE2d 261) (1984). Hence, this enumeration is without merit.
2. Appellant contends that the trial court erred in allowing evidence of a similar transaction. The transaction in question involved a 1983 conviction and sentence of three years imprisonment for entering an automobile with intent to commit a theft. It is conceded by appellant that the transaction itself was similar and therefore admissible to show motive, intent, scheme, and bent of mind; however, appellant contends that it was error to admit evidence of the sentence because it impermissibly placed his character into evidence.
In Pope v. State, 178 Ga. App. 148, 149 (342 SE2d 330) (1986), we found certified copies of a prior guilty plea, indictment, and sentence to be admissible in evidence "if they pertain to crimes concerning which testimony has been admitted and a foundation laid thereby." We share appellant's concern here that the sentence in a prior offense does not show motive, intent, scheme, and bent of mind; however, appellant must show not only error but harm. Stewart v. State, 180 Ga. App. 266 (2) (349 SE2d 18) (1986). Accord Houston v. State, 187 Ga. App. 335 (2) (370 SE2d 178) (1988). While the better method would be not to admit the sentence in a prior offense where a similar transaction is involved, in the case sub judice it is "highly *261 probable" that the admission of the sentence did not contribute to the verdict. Crews v. State, 185 Ga. App. 494, 495 (2) (364 SE2d 625) (1988). Therefore, this enumeration is without merit.
Judgment affirmed. Birdsong, J., concurs. Deen, P. J., concurs in judgment only.